DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-30 directed to an invention non-elected without traverse.  Accordingly, claims 28-30 have been cancelled via Examiner’s Amendment (see below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1: Lines 11-12 have been amended to recite “[[a]] the distal end of the 
    outer elongate shaft”.
Claims 28-30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. 
The amendments filed 2/3/2022 overcome the 35 USC 103 rejection over Cornelius in view of Shkolnik and Lim as set forth in the last Office Action (dated 8/4/2021); specifically, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify this combination to include the adapter such that it is not directly secured to the inner elongate shaft (since Cornelius explicitly discloses that this securement ensures that the adapter, the inner elongate shaft and the outer elongate shaft are fixed to one another) or to include the outer elongate shaft such that it does not include a step down in diameter in a region that extends from proximal to the adapter to a distal end of the elongate shaft (since Cornelius discloses that the step down is a result of the outer elongate shaft being secured to the adapter). 
Due to the amendments, PG PUB 2002/0193820 to Wakuda et al. is the closest prior art of record, disclosing a balloon catheter (seen in Fig 1,2; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: an outer elongate shaft 4; an inner elongate shaft 3 with a delivery lumen (as seen in Fig 1) and a section that extends distally beyond the outer elongate shaft (as seen in Fig 1); an adapter 12 that is a different component than the outer elongate shaft (as seen in Fig 1), is secured to a distal region of the outer elongate shaft and not directly secured to the inner elongate shaft (as seen in Fig 1), and has a distal region extending distally beyond the outer elongate shaft (as seen in Fig 1) and having an outer surface disposed radially inward relative to the outer surface of a distal end of the outer elongate shaft (as seen in Fig 1); an inflatable balloon 6; a proximal collar 13 (or the instance of 15 located around the proximal end of the balloon 6) radially outside of the proximal end of the inflatable balloon, compressing the proximal end of the inflatable balloon between the proximal collar and the outer surface of the distal region of the adapter, wherein an inner surface of the inflatable balloon at the proximal end of the inflatable balloon is disposed radially inward relative to the outer surface of the outer elongate shaft; the inflatable balloon having a distal end (to the left in Fig 1) stabilized relative to the section of the inner elongate shaft that extends distally beyond the outer elongate shaft (as seen in Fig 1), the inner surface of the balloon at the distal end of the balloon disposed radially inward relative to the outer surface of the distal end of the outer elongate shaft (as seen in Fig 1); the outer elongate shaft and the inner elongate shaft forming an inflation lumen RA that is in communication with the inflatable balloon to inflate the balloon; wherein the inflatable balloon, along an entire length thereof, is disposed substantially at or below an outer diameter of the outer elongate shaft when in an unexpanded configuration (as seen in Fig 1, the proximal end of the balloon is substantially at or below the outer diameter of the outer elongate shaft at all times, and Fig 4 shows that the diameter of the balloon decreases in the distal direction – thus, making the entirety of the balloon disposed substantially at or below the outer diameter of the balloon along its entire length). Wakuda does not disclose that the outer elongate shaft has a wall thickness less than 0.0035 inches, that the adapter has a length less than 25 mm, or that the outer elongate shaft does not include a step down in diameter in a region that extends from proximal to the adapter to a distal end of the outer elongate shaft. Although it would have been obvious to one of ordinary skill in the art to modify the thickness of the outer elongate shaft and the length of the adapter, it would not have been obvious to modify the outer elongate shaft to not include a step down in diameter in a region that extends from to the adapter to a distal end of the outer elongate shaft since Wakuda discloses that the step down is a result of the outer elongate shaft being secured to the adapter (by yarn 15 and proximal collar 13 compressing the outer elongate shaft along the adapter).    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783